Citation Nr: 0122233	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Wichita Regional Office (RO) February 1997 rating decision 
which denied service connection for PTSD and declined to 
reopen the claim of service connection for chronic left knee 
disability.

A review of the record indicates that service connection for 
PTSD was previously denied by RO rating decisions in August 
1989, July 1992, and March 1994, but no timely appeal from 
such decisions was filed.  Those decisions therefore are 
final and are not subject to revision on the same factual 
basis.  They may, however, be reopened with the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  As the March 1994 RO 
rating decision, essentially declining to reopen the claim of 
service connection for PTSD, constitutes the most recent 
final decision with regard to that claim, it must be 
determined whether new and material evidence has been 
submitted since that decision.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  While the February 1997 rating decision 
(now on appeal) denied service connection for PTSD on a de 
novo basis, the Board must conduct an independent review of 
whether new and material evidence has been submitted to 
reopen the previously disallowed claim.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Subsequent to the June 1997 issuance of the statement of the 
case, additional evidence not previously considered by the 
RO, consisting of VA medical records from November 1996 to 
April 1998, and Operational Reports of the 2nd Battalion of 
the 94th Artillery, was received.  Initial consideration of 
this evidence by the Board has not been waived by or on 
behalf of the veteran pursuant to 38 C.F.R. § 20.1304(c) 
(2000); however, in view of the favorable resolution of the 
veteran's application to reopen the claims of service 
connection for PTSD and chronic left knee disability below, 
the Board finds that he is not prejudiced by initial 
consideration of this additional evidence on appeal.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for chronic left knee disability was most recently 
denied by RO rating decision in July 1992; no timely appeal 
therefrom was filed, with the result that the July 1992 
decision became final.

2.  The veteran's application to reopen the claim of service 
connection for PTSD was most recently denied by RO rating 
decision in March 1994; no timely appeal therefrom was filed, 
with the result that the March 1994 decision became final.

3.  Portions of the evidence received in support of the 
application to reopen the claims of service connection for 
chronic left knee disability and PTSD, furnished since the 
July 1992 and March 1994 RO rating decisions, respectively, 
are new, relevant, and probative of the issues at hand.


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1992 RO rating decision 
declining to reopen the claim of service connection for 
chronic left knee disability is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).

2.  Evidence submitted since the March 1994 RO rating 
decision declining to reopen the claim of service connection 
for PTSD is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for chronic left knee disability and PTSD 
was denied by RO rating decision in August 1989, based on 
findings that the entirety of the evidence of record did not 
show that the veteran had chronic left knee disability or 
PTSD of service origin.  No appeal from that decision was 
filed by or on behalf of the veteran.  38 U.S.C.A. § 4005(c) 
(West 1981) (now 38 U.S.C.A. § 7105); 38 C.F.R. § 19.192 
(1989) (now 38 C.F.R. § 20.1103 (2000)).  Accordingly, the 
August 1989 RO rating decision became final and is not 
subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

The veteran's application to reopen the claim of service 
connection for chronic left knee disability was later denied 
by RO decision in July 1992, finding that he did not submit 
new and material evidence in support of the claim.  An appeal 
from that decision was not filed in a timely fashion.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, the July 1992 
RO decision declining to reopen the claim of service 
connection for chronic left knee disability constitutes the 
most recent final decision with regard to that claim; it must 
be determined whether new and material evidence has been 
submitted since that decision.  See Evans, 9 Vet. App. 273.  
A final RO decision is not subject to revision on the same 
factual basis, but may be reopened on submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans, 9 Vet. App. at 285.

The veteran's application to reopen the claim of service 
connection for PTSD was denied by RO decisions in July 1992 
and March 1994, finding that he did not submit new and 
material evidence in support of the claim.  An appeal from 
either decision had not been filed in a timely fashion.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, the March 
1994 RO decision declining to reopen the claim of service 
connection for PTSD constitutes the most recent final 
decision with regard to that claim; it must be determined 
whether new and material evidence has been submitted since 
that decision.  See Evans, 9 Vet. App. 273.  A final RO 
decision is not subject to revision on the same factual 
basis, but may be reopened on submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84.  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
decisions in July 1992 (relative to the application to reopen 
the claim of service connection for chronic left knee 
disability) and March 1994 (relative to the application to 
reopen the claim of service connection for PTSD).

Regarding the claimed left knee disability, evidence of 
record at the time of the July 1992 RO decision included the 
veteran's service medical records.  On service entrance 
medical examination in June 1967, he reported a history of 
occasional leg cramps and a knee injury, but no pertinent 
clinical findings were recorded on examination.  During 
service, he sought intermittent medical treatment for left 
knee pain and impairment.  On service separation medical 
examination in November 1970, he reported a history of 
occasional muscular leg cramps, shin abscess in 1969, and 
knee injury in the past, but no pertinent clinical findings 
were indicated on examination.  

VA and private medical records from January 1982 to February 
1992 document intermittent treatment for various symptoms and 
impairment.  They include an April 1987 report of left knee 
pain, and October 1990 report of left knee swelling; on 
examination in April 1987, it was indicated that the knee was 
inflamed and the presence of early osteoarthritis was 
suspected and, in October 1990, minimal swelling of the knee 
was noted.

Regarding the claimed PTSD, evidence of record at the time of 
the March 1994 RO decision included the veteran's service 
medical and personnel records, none of which show any report 
or clinical finding of PTSD; during service, he underwent 
psychiatric evaluations and treatment due to symptoms 
including nightmares, hallucinations, anxiety, stress, 
disciplinary problems, and difficulty getting 
along/interacting with others.  On service separation medical 
examination in November 1970, he reported a history of 
frequent trouble sleeping, "nervous trouble," occasional 
insomnia, and situational anxiety; no clinical findings 
indicative of psychiatric impairment/PTSD were noted on 
examination.

The veteran's service personnel records indicate that he 
served in Vietnam from March to December 1970; he was 
assigned to "C" Battery, 2nd Battalion, 94th Artillery, and 
his military occupational specialty was field wireman; his 
records show that he participated in the 12th (unnamed) 
campaign in August 1970, but he is not shown to have had any 
combat service nor was he awarded any combat award or 
decoration. 

VA and private medical records from January 1982 to June 1992 
document intermittent treatment for various symptoms and 
impairment including polysubstance abuse, depression, 
anxiety, schizophrenia, nightmares, flashbacks, and increased 
startle response.  On some occasions during the treatment, 
PTSD was diagnosed (e.g. in June 1987) but, on other 
occasions, the presence thereof was not confirmed (e.g. VA 
psychiatric examination in March 1989).  

Evidence submitted since the most recent final RO rating 
decision denying service connection for chronic left knee 
disability in July 1992 includes VA medical records from May 
1981 to April 1998 (portions of which, dated from January 
1982 to February 1992, were previously of record).  Such 
records document intermittent treatment for numerous symptoms 
and illnesses, including left knee pain and impairment.  In 
March 1992, it was indicated that the veteran had chronic 
left knee pain; X-ray study of the knee showed "minimal" 
degenerative changes (numerous subsequent studies confirmed 
the presence of degenerative changes).  In April 1992, he 
reported a history of left knee injury during service in 
Vietnam in 1970.  On VA orthopedic examination in October 
1996, he indicated that he experienced recurrent left knee 
pain and impairment since an injury in service, noting that 
he also sustained a left knee injury at work in 1994; on 
examination, status post patellar fracture in 1994, not 
related to service, was diagnosed, but the examiner observed 
that the veteran may have sustained a "minor" injury to the 
left knee in service. 

Evidence associated with the file since the most recent 
rating decision denying service connection for PTSD includes 
VA medical records from May 1981 to April 1998 (including 
duplicate copies of portions of previously submitted and 
identified records from January 1982 to June 1992), 
documenting treatment for a multitude of symptoms and 
impairment.  On VA fee-basis psychiatric examination in 
September 1996, PTSD was diagnosed and its onset related to 
combat stressors in Vietnam but, during VA hospitalization in 
January 1998, the diagnosis of PTSD was specifically "ruled 
out" (but the disorder was again diagnosed during 
psychological testing between February and April 1998).

In March 1998, the veteran appears to have applied for Social 
Security Administration (SSA) disability benefits, suggesting 
that he was disabled by reason of PTSD, depression, and left 
knee arthritis.  Accompanying his SSA application was a March 
1998 statement from a private physician, indicating that the 
veteran had PTSD with depression and anxiety.  

In May 2001, the veteran's representative submitted 
photocopies of Operational Reports from the Headquarters of 
the 2nd Battalion of the 94th Artillery, dated in May, August, 
and November 1970, outlining the activities of that unit 
while it was stationed in Vietnam.

At a June 2001 Travel Board hearing, the veteran testified 
that he sustained injury to his left knee/left shin area 
during service in Vietnam, requiring medical treatment prior 
to service separation.  He also indicated that he had a 
separate and distinct injury to the left knee prior to 
service.  He suggested that he experienced recurrent symptoms 
and impairment of the left knee since service, feeling that 
his disability was related to his in-service injury as 
opposed to his pre-service injury.  

At the June 2001 hearing, the veteran described the nature 
and circumstances of the claimed in-service stressors 
allegedly giving rise to his PTSD, indicating that most of 
the stressors occurred while he was stationed with the "C" 
Battery of the 2nd Artillery Battalion in Vietnam (such 
stressors reportedly included having seen many dead and 
severely wounded casualties of war and having been in fear 
for his life during enemy attacks).  

Based on the foregoing, the Board concludes that the newly-
submitted evidence, discussed above, is material to a 
reopening of the veteran's claims of service connection for 
PTSD and chronic left knee disability in that it includes 
evidence that must be considered in order to fairly decide 
the merits of the claims.  Although portions of the newly-
furnished evidence are merely duplicates of evidence of 
record in July 1992 and March 1994, and other portions are 
merely cumulative of evidence of record at that time 
(consisting of records of continuing psychiatric and 
orthopedic treatment and reiterations regarding the 
previously described origins of PTSD and left knee 
disability), portions of the newly-submitted evidence are 
clearly new and material and must be considered to decide the 
merits of the veteran's claims.  

Regarding the claimed left knee disability, the newly 
submitted evidence includes numerous X-ray studies of the 
knee, documenting objectively demonstrable impairment.  
Moreover, on VA orthopedic examination in October 1996, the 
examiner opined that the veteran may have sustained a left 
knee injury in service.  Finally, the veteran's June 2001 
hearing testimony to the effect that he experienced recurrent 
problems with the left knee/left lower leg since an injury 
during service likewise lends support to his application to 
reopen the service connection claim.  

Regarding the application to reopen the claim of service 
connection for PTSD, the newly-submitted evidence includes a 
clear medical diagnosis of the disorder, and it links its 
onset to service.  Moreover, the veteran's June 2001 hearing 
testimony, describing additional, pertinent details relative 
to the nature and circumstances of the occurrence of his 
claimed in-service stressors, as well as the Operational 
Reports from the 2nd Battalion of the 94th Artillery, are 
material to his service connection claim.  Given the nature 
of the veteran's claim, and presuming credibility of his own 
contention consistent with Justus, 3 Vet. App. 510, the Board 
finds that there is new and material evidence sufficient to 
reopen the claim of service connection for PTSD.



ORDER

New and material evidence having been submitted in support of 
the claim of service connection for chronic left knee 
disability, the claim is reopened.

New and material evidence having been submitted in support of 
the claim of service connection for PTSD, the claim is 
reopened.


REMAND

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Regarding a service connection claim, the assistance provided 
by VA shall include a medical examination when necessary to 
make a decision on the claim.  An examination is necessary if 
the evidence (both medical and lay) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability or symptoms may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

Regarding the claimed disability of the left knee/shin, the 
entirety of the evidence of record, as discussed in more 
detail above, indicates that the veteran may have had some 
impairment of that extremity prior to service, during 
service, and after separation from service.  However, the 
etiology of any current left knee/shin disability is unclear.  
Thus, the Board believes that a VA orthopedic examination 
should be performed, including a review of the claims file, 
to determine the nature and origin of any chronic left 
knee/shin disability which may be now present.  See Suttmann 
v. Brown, 5 Vet. App. 127 (1993).

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate his testimony as to the 
occurrence of the claimed stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
38 C.F.R. § 3.304(f).

In this case, the veteran's service personnel records show 
that he served, in the capacity of "field wireman," in 
Vietnam from March to December 1970; his records show that he 
participated in the 12th (unnamed) campaign in August 1970, 
but there is no indication that he, individually, engaged in 
combat (he is not shown to have sustained any combat wound or 
injury, nor been awarded any combat-related award or 
decoration).  His claimed in-service stressors involve 
combat-type situations, including having been in fear for his 
life during enemy attacks.  However, as his service records 
do not reveal that he had any combat service, his own 
testimony regarding the occurrence of the claimed stressors 
is insufficient to establish that such stressors did in fact 
occur as described; the occurrence of such stressors must be 
supported by service records or other supporting evidence.  

The record indicates that the RO has never attempted to 
verify the occurrence of the stressors alleged by the veteran 
to have occurred during his Vietnam service.  Thus, further 
development of the evidence with regard to the claim of 
service connection for PTSD is necessary for a well-informed 
resolution of the claim.  

In view of the foregoing, the case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA and 
its implementing regulations is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) and 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), and are 
satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
recently for any psychiatric and left 
knee/shin impairment.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of 
all relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims folder.  

3.  The RO should contact the SSA and 
secure for the claims file copies of 
any available records pertinent to the 
veteran's claim for SSA benefits 
(including medical records relied on 
concerning any claim for SSA disability 
benefits).  38 U.S.C.A. § 5106.

4. The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt to 
verify the stressors must be made 
through all available sources, to 
include contacting the USASCRUR at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  If referral to 
USASCRUR or other pertinent sources is 
to no avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support his claim of 
service connection for PTSD in 
compliance with the notification 
requirements in Dixon v. Derwinski, 
3 Vet. App. 261, 263-64 (1992).  All 
attempts to obtain the records should 
be documented in the claims folder.  

5.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for a VA 
psychiatric examination to identify his 
symptoms and determine the diagnoses 
and etiology of all psychiatric 
disorders that are found to be present. 
All necessary special testing should be 
accomplished. The examination report 
should note a review of pertinent 
material in the claims file.  

If PTSD is diagnosed, the examiner 
should specify (1) the factors relied 
on to support the diagnosis; (2) the 
specific stressor(s) that prompted the 
diagnosis; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors. If the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be 
provided as to whether such psychiatric 
disability is causally related to 
service. The report of examination 
should include the complete rationale 
for all opinions expressed. 

6.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any chronic left 
knee/shin disability.  The entire 
claims folder must be made available to 
the examiner for review in conjunction 
with this request for medical opinion.  

The examiner should be asked to provide 
an opinion as to whether it is as 
likely as not that any chronic left 
knee/shin disability found is causally 
related to service (to the extent 
possible, the examiner should be asked 
to comment on whether the in-service 
symptomatology may be distinguished 
from post-service symptoms, and if so, 
the examiner should be requested to 
explain such distinction).  

7.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  

The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(the Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



